Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2022, 10/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Non-Final Rejection is filed in response to Request for Continued Examination (RCE) filed 06/21/2021.
	Claims 1, 3, 6, 10, 15, and 17 are amended,
	Claims 1, 3-6, 8, 10-13, 15 and 17-19 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/21/2022, on pg. 7-10 that prior art does not teach in Claim 1, “wherein the first action button is accessed using a first gesture and the cursor button is accessed using a second gesture, wherein the first action button is configured to be executed based on a first selection interaction comprising the first gesture, and wherein the cursor button is configured to be executed based on a second selection interaction comprising the second gesture”.
Response to Argument 1, the examiner respectfully disagrees. Hong teaches in para. [0114-0121, 0135], and Figs. 4B, 4E that a first group of selectable items in the bottom portion of the GUI which includes links 417-419 that may be selected via a tap input and a second group of selectable items in the upper portion of the GUI which includes search boxes 410-411 which may be selected via a second user input in the form of a focus movement which may comprise a hold input received by the touch screen. Thus the BRI for the limitation, “wherein the first action button is accessed using a first gesture and the cursor button is accessed using a second gesture, wherein the first action button is configured to be executed based on a first selection interaction comprising the first gesture, and wherein the cursor button is configured to be executed based on a second selection interaction comprising the second gesture”, encompasses how a first button of a link 417 may be selected and executed using a first tap gesture, and a second cursor button in the form of the lower portion of the GUI may be configured to be executed based on a second focus movement gesture, which may be a hold input on the cursor portion of the screen. Wherein the examiner notes that the area of the lower portion of the GUI overlaps a first button of a link 417 as links 417-419 are displayed on the lower portion of the GUI where a user may input a focus movement in the form of a hold input. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication NO. 2016/0110056 “Hong” and further in light of U.S. Application Publication NO. 2015/0153951 “Kim”.
Claim 1:
	Hong teaches a computer-implemented method, comprising:	 generating an instance of a graphical user interface (GUI) (i.e. para. [0111], FIGS. 4A, 4B, 4C, 4D, 4E, 4F, 4G, 4H, and 4I illustrate a method of providing a UI) comprising:	 a first plurality of action buttons including a first action button (i.e. . para. [0114], Fig. 4B, selectable items 418), a second action button (i.e. para. [0114], Fig. 4B, selectable items 419), and a cursor button (i.e. para. [0114], FIG. 4B, “selectable items… 417, 418, and 419 may be sequentially selected by the control UI 450 based on the user input 452”, wherein the BRI for a cursor button encompasses the bottom touchscreen portion of the GUI that displays selectable link items 417-419)  overlapping the first action button (i.e. it is noted in para. [0115-0117], Fig. 4E, that “the first item 470 may be selected”, by user input “control UI 450 based on the user input 452”, therefore the cursor button may overlap any of selectable items 417-419 on a lower portion a device’s GUI), 
wherein the first action button (i.e. para. [0117], Fig. 4E, item 419) is accessed using a first gesture (i.e. para. [0112], “a plurality of selectable items may be sequentially selected according to a received selection input”, wherein the BRI for a first gesture encompasses a selection input that is not a touch and drag input) and the cursor button is accessed using a second gesture (i.e. para. [0121] a user touch input 510 is received in the direction display area 530, the user touch input 510 may be identified as a corresponding direction input), wherein the first action button is configured to be executed based on a first selection interaction comprising the first gesture (i.e. para. [0089], the examiner notes that, “the item included in the display unit may be include text, an image, music, a dynamic image, an icon, link, an app, or a webpage… According to an embodiment of the present disclosure, the touch input may be a drag input, a hold input, and a tap input ”, wherein in Fig. 4B, a user may select a link 418 or 419 in a first lower half of the GUI  using a tap input to open the link), and wherein the cursor button is configured to be executed based on a second selection interaction comprising the second gesture (i.e. para. [0142], “the cursor display input may include a hold input received with a predetermined time after at least one tap input is received by the touch screen”, wherein the BRI for a second gesture encompasses a hold input with a predetermined time followed by a corresponding directional input. The examiner notes in Fig. 4E that a cursor button is executed to move a selection highlighting 470 of button 410 to a selection highlighting 472 of button 412 based on a hold input with a predetermined time followed by a corresponding downward directional input);	 and a second GUI portion comprising a second plurality of action buttons (i.e. para. [0117], Fig. 4B, 4E, “items 470, 472”, the examiner notes that the upper portion of the GUI comprises selectable items such as 411, 412 which are shown as highlighted selected items 470, 472);	 identifying the second selection interaction at the first GUI portion that executes the cursor button (i.e. para. [0112], “at least one of the focus movement and selection may be performed through the input unit provided by the electronic device”, wherein the examiner notes in Fig. 4E that a user has input a corresponding downward directional input);	 in response to the identifying, generating a GUI cursor on the second GUI portion, wherein the second action button remains visible after generating the GUI cursor (i.e. para. [0114], “items 411 and 412, which allow a separate input, are selected... an input UI for selecting a user input may be additionally displayed”, wherein the BRI for a second wherein the examiner notes in Fig. 4E that a selection highlighting 470 of button 410 is moved to a selection highlighting 472 of button 412, wherein the second item 419 representing hyperlink remains visible);	 detecting movement of the second selection interaction in a direction within the first GUI portion, wherein the second selection interaction is moved over the second action button (i.e. para. [0117], “a selected item may be changed based on a user input 462 received via a control UI 460. More specifically, when a first item 470 is selected, if the user input 462 for moving the control UI 460 downwardly is received, a second item 472 located below the first item 470 may be selected”, wherein the examiner notes in Fig. 4E that while the input 462 is moved to an item below selectable item 419, a user would have been able to repeat the same gesture for selecting second item 472 below first item 470 with a gesture starting and item 418 moving the input gesture to end at 419 in the lower portion of the GUI);	 in response to the detecting, moving the GUI cursor within the second GUI portion in the direction, wherein the direction is towards an action button of the second plurality of action buttons, and wherein the GUI cursor selects the action button of the second plurality of action buttons (i.e. para. [0117], “the user input 462 for moving the control UI 460 downwardly is received”, wherein the examiner notes in Fig. 4E, that the cursor is moved downwardly and selects item 472 from item 470 in the upper portion of the GUI);	 and executing the action button of the second plurality of action buttons selected by the GUI cursor within the second GUI portion (i.e. para. [0132], Fig. 7, “a UI corresponding to the selected item may be displayed…. When the item corresponds to an item for performing a particular function, the electronic device may perform the corresponding function”, wherein the examiner notes that following the flow chart method of Fig. 7, in Fig. 4E user may perform the corresponding function of an internet search for that corresponds to the newly selected item 472 ) 
	While Hong teaches generating a GUI cursor on the second GUI portion and executing the action button of the second plurality of action buttons, Hong may not explicitly teach
executing the action button of the second plurality of action buttons selected by the GUI cursor within the second GUI portion in response to identifying a release of the second gesture of the second selection interaction 
However, Kim also teaches 
wherein the cursor button is configured to be executed based on a second selection interaction comprising the second gesture (i.e. para. [0138], Fig. 7-9, “the user may change the position of the pointer 212 on the touch screen 204 by changing the position of the hovering over the virtual touch pad 214”, wherein the examiner notes the BRI for a second selection interaction comprising second gesture encompasses how a user moves their pointer from circle icon 210 to triangle icon with a rightward slide which encompasses a gesture indicating that a virtual touch pad mode has been entered according to a user hovering or touching one position of the touch screen during a time period longer than a predetermined period of time) 
Kim further teaches
executing the action button selected by the GUI cursor  within the second GUI portion in response to identifying a release of the selection interaction (i.e. para. [0146], Fig. 7-9, “the user slides the corresponding touch without releasing the touch and selects the desired icon corresponding to the position of the slid touch, and then releases the touch and executes the corresponding icon”, wherein an application represented by the triangle icon would be executed upon release of the touch).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add executing the action button selected by the GUI cursor  within the second GUI portion in response to identifying a release of the selection interaction to Hong’s user interface, with executing the action button selected by the GUI cursor  within the second GUI portion in response to identifying a release of the selection interaction, as taught by Kim. One would have been motivated to combine Kim with Hong, and would have had a reasonable expectation of success in doing so, because the combination addresses the need to improve the user's convenience by providing an intuitive interfacing technology of providing a natural interface and of enhancing the interaction between humans and computers. 

Claim 3:
Hong and Kim teach the computer-implemented method of claim 1.
Hong further teaches 
measuring an elapsed time corresponding to the second gesture of the second selection interaction remaining in contact with the first GUI portion (i.e. para. [0121], “When the input area 520 is touched and dragged, an item corresponding to a drag direction may be selected”, wherein an elapsed time is equivalent to the time it takes for a user to touch and drag an item).  

Claim 4:
Hong and Kim teach the computer-implemented method of claim 3.
Hong further teaches wherein generating the GUI cursor further comprises: 
generating the GUI cursor (i.e. para. [0114], an input UI for selecting a user input may be additionally displayed) in response to detecting that the elapsed time has exceeded a predetermined threshold (i.e. para. [0121], “When the input area 520 is touched and dragged, an item corresponding to a drag direction may be selected”, wherein time exceeding a predetermined threshold is equivalent to the time it takes for a user to touch and drag in a direction).  

Claim 5:
Hong and Kim teach the computer-implemented method of claim 1. 	
Hong further teaches
wherein the second GUI portion (i.e. para. [0117], Fig. 4E, items 470, 472), is located vertically above the first GUI portion on the GUI (i.e. para. [0114], Fig. 4B, selectable items 417, 418, and 419). 

Claim 6:
Hong and Kim teach the computer-implemented method of claim 1.
Hong further teaches
 wherein the first selection interaction comprises a short press (i.e. para. [0069], the user input may be made in the type of a tap), and wherein the second selection interaction comprises a long press (i.e. para. [0122], input area 520 is touched and dragged, an item corresponding to a drag direction may be selected).

Claim 8:
Claim 8 is the system claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claim 10:
	Claim 10 is the system claim reciting similar limitations to claim 3 and is rejected for similar reasons 

Claim 11:
	Claim 11 is the system claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 12:
	Claim 12 is the system claim reciting similar limitations to claim 5 and is rejected for similar reasons.

Claim 13:
	Claim 13 is the system claim reciting similar limitations to claim 6 and is rejected for similar reasons.

Claim 15:
	Claim 15 is the device claim reciting similar limitations to claim 1 and is rejected for similar reasons

Claim 17:
	Claim 17 is the device claim reciting similar limitations to claim 3 and 4 and is rejected for similar reasons. 

Claim 18:
	Claim 18 is the device claim reciting similar limitations to claim 5 and is rejected for similar reasons.

Claim 19:
	Claim 19 is the device claim reciting similar limitations to claim 6 and is rejected for similar reasons.

Claim 21: 
Hong and Kim teach the computer-implemented method of claim 1.
Kim further teaches
wherein the direction is horizontal (i.e. It is noted in Figs. 7-8 that when “the user selects the desired icon by sliding the finger 208 which has touched the virtual touch pad 214; para. [0145]”, the user is moving their thumb horizontally).  
	
Claim 22:
	Claim 22 is the system claim reciting similar limitations to claim 21 and is rejected for similar reasons.

Claim 23:
	Claim 23 is the device claim reciting similar limitations to claim 21 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 2015/0378598 “Takeshi”, teaches in Fig. 8, para. [0054], a first virtual touch pad below a second display device, wherein a swipe to a virtual new virtual button on a first lower touch pad moves selection to a corresponding display icon on the above display screen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171